DETAILED ACTION

Remarks
This Office Action is in response to the application 17/003884 filed on 26 August 2020.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,776,366 B1.

Application No. 17/003884
U.S. Patent No. 10,776,366 B1
1. A computer-implemented method for searching over queries, writing and performing a data query, the method comprising:
A computer-implemented method for searching over queries, writing and performing a data query, the method, performed by a processor configured within a computing device, comprising:
analyzing the query to understand elements described in the query, wherein the query elements may include a keyword and a predicate;
extracting elements described in the query, wherein the elements are identified by analyzing the query, wherein the query elements include a keyword and a predicate

wherein extracting elements described by the query further comprise:
analyzing the query to understand elements described in the query, wherein the query elements may include a keyword and a predicate;
collecting queries into a catalog and analyzing the queries,

the queries being collected from a query editor and system query logs, generalizing a search beyond logged queries, matching queries to keywords used by users, and ranking queries and query templates by relevance;
if the elements include a predicate, instantiating the predicate;
instantiating the predicate by inserting keywords and values;
extracting aliases for expressions to identify alternate names;
identifying alternate names, wherein identifying the alternate names comprises extracting aliases for expressions;
allowing a user to annotate the elements;
allowing a user to annotate the elements;
establishing whether the query contains content for defining query syntax, and if so, then writing the query according to a shorthand system.
establishing whether the query contains content for defining a query syntax; and
writing a new query according to a shorthand system in case the query contains content for defining the query syntax.

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to independent claims 1, 10, and 19, the following is recited (emphasis added): “analyzing the query to understand elements described in the query.” Prior to this recitation, the claim introduces a plurality of “queries” as well as “a data query,” and it is not apparent which particular query is referred to by the later recitation of “the query.” Hence, the claims are deemed vague and ambiguous.

As to claims 2-9, 11-18, and 20, they depend from claims 1, 10, and 19, respectively, and therefore inherit their deficiencies.
	In addition, claim 20 recites the following (emphasis added): “the social data catalogs includes a rich source of information.” The claim term “a rich source of information” is relative terminology, and Applicant’s disclosure provides no standard for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 10, and 19 analyzing a query to understand elements in the query, the query may include a keyword and a predicate, if the elements include a predicate, instantiating the predicate, extracting aliases for expressions to identify alternate names, allowing annotation of the elements, and establishing whether the query contains content for defining query syntax and writing the query according to a shorthand system.  A human can mentally perform evaluations and judgments to analyze queries and predicates, recall aliases for expressions, annotate elements, and write a query using a shorthand system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., computer, computer readable medium, computing device, processor) that are recited at a high-level of generality (e.g., as a generic 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.
	Dependent claims 2-9, 11-18, and 20 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. For example, claim 2 is drawn to a shorthand system. Claim 3 is drawn to analyzing the query. Claim 4 is drawn to looking up attributes. Claim 5 is drawn to collecting queries into a log, matching keywords, ranking queries, and generalizing a search. Claim 6 is drawn to retaining literals for templates. Claim 7 is drawn to adding information to the query. Claim 8 is drawn to ranking. Claim 9 is drawn to generating and logging a template. Claims 11-18 recite similar subject to that of claims 2-9, respectively. Claim 20 is drawn to allowing a user to write queries and interact with templates, social data catalogs, a query editor, identification of items that correspond to keywords, and analyzing query logs. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent No. 10,198,511 B1, hereinafter referred to as Gupta) in view of Dettinger et al. (U.S. Patent Application Publication No. 20050044098 A1, hereinafter referred to as Dettinger).
As to claim 1, Gupta teaches a computer-implemented method for searching over queries, writing and performing a data query, the method comprising:
analyzing the query to understand elements described in the query, wherein the query elements may include a keyword (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify terms/keywords in the query) and a predicate (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify predicates in the query);
if the elements include a predicate, instantiating the predicate (see Gupta col. 6 L61 to col. 7 L43: identifying values that satisfy predicates in the query);
extracting aliases for expressions to identify alternate names (see Gupta col. 7 L56-67: identifying aliases in the query);
establishing whether the query contains content for defining query syntax (see Gupta col. 7 L56-67: identifying query syntax), and if so, then writing the query according to a shorthand system (see Gupta col. 9 L39 to col. 10 L23: query is written according to a shorthand system).
Gupta does not appear to explicitly disclose allowing a user to annotate query elements.
However, Dettinger teaches allowing a user to annotate query elements (see Dettinger para. 0026-0027: annotation of query components).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Dettinger because it enables sharing of valuable domain knowledge, which facilitates the query building process and prevents common mistakes (see Dettinger para. 0014, 0026, 0071).

As to claim 2, Gupta as modified by Dettinger teaches wherein the writing the query includes using a shorthand system wherein a given entry at a given point is a function of (i) the user's data entry (see Gupta col. 9 L39 to col. 10 L23: auto-completion of keywords in the query based on the user’s typing input) and (ii) the syntax of the query up to the given point (see Gupta col. 9 L39 to col. 10 L23: suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.).

As to claim 3, Gupta as modified by Dettinger teaches wherein the analyzing the query to understand elements described therein, the elements include schema (see Gupta col. 6 L22-24: query elements include schema), tables, attributes, attribute values, predicates, and expressions described in the query (see Gupta col. 7 L1-44: query elements include tables, attributes, attribute values, predicates, and expressions). 

As to claim 4, Gupta as modified by Dettinger teaches wherein the analyzing includes, for a given query attribute, looking up attributes which are commonly joined with the given query attribute (see Gupta col. 5 L49-52 and col. 8 L1-3: the system identifies commonly used properties and attributes).

As to claim 10, Gupta teaches a computer program product stored on a non-transitory computer-readable medium that when executed by a processor, performs a method for searching over queries, writing and performing a data query (see Gupta col. 10 L65 to col. 11 L38 and Fig. 5: the invention is embodied as a computer program stored on a memory and executed by a processor), comprising:
analyzing the query to understand elements described in the query, wherein the query elements may include a keyword (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify terms/keywords in the query) and a predicate (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify predicates in the query);
if the elements include a predicate, instantiating the predicate (see Gupta col. 6 L61 to col. 7 L43: identifying values that satisfy predicates in the query);
extracting aliases for expressions to identify alternate names (see Gupta col. 7 L56-67: identifying aliases in the query);
establishing whether the query contains content for defining a query syntax (see Gupta col. 7 L56-67: identifying query syntax), and if so, then writing the query according to a shorthand system (see Gupta col. 9 L39 to col. 10 L23: query is written according to a shorthand system).
Gupta does not appear to explicitly disclose allowing a user to annotate query elements.
However, Dettinger teaches allowing a user to annotate query elements (see Dettinger para. 0026-0027: annotation of query components).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Dettinger because it enables sharing of valuable domain knowledge, which facilitates the query building process and prevents common mistakes (see Dettinger para. 0014, 0026, 0071).

As to claim 11, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 3 above.

As to claim 13, see the rejection of claim 4 above.

As to claim 19, Gupta teaches a system for searching over queries, writing and performing a data query, the system comprising:
a computing device (see Gupta col. 10 L65 to col. 11 L38 and Fig. 5: the method of the invention is performed by a computer);
a receiving module to receive a query written by a user of the computing device (see Gupta Figs. 2A-B: receiving a user’s query via a user interface); a processor configured within the computing device (see Gupta col. 10 L65 to col. 11 L38 and Fig. 5: the method of the invention is performed by a computer having a processor) to:
analyzing the query to understand elements described in the query  (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify terms/keywords in the query);
extracting aliases for expressions to identify alternate names (see Gupta col. 7 L56-67: identifying aliases in the query); and
establishing whether the query contains content for defining a query syntax (see Gupta col. 7 L56-67: identifying query syntax), and if so, then writing the query according to a shorthand system (see Gupta col. 9 L39 to col. 10 L23: query is written according to a shorthand system).
Gupta does not appear to explicitly disclose allowing a user to annotate query elements.
However, Dettinger teaches allowing a user to annotate query elements (see Dettinger para. 0026-0027: annotation of query components).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta to include the teachings of Dettinger because it enables sharing of valuable domain knowledge, which facilitates the query building process and prevents common mistakes (see Dettinger para. 0014, 0026, 0071).

Claims 5-9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Dettinger as applied to claims 1, 10, and 19 above, and further in view of Pasca et al. (U.S. Patent No. 9,031,949 B1, hereinafter referred to as Pasca).
As to claim 5, Gupta as modified by Dettinger teaches further comprising:
collecting queries into a catalog (see Dettinger para. 0006: query catalog; and see Dettinger para. 0055: saved queries; and see Gupta col. 2 L65 to col. 3 L5: the system maintains log data, including query histories), the queries being collected from a smart query editor (see Gupta Figs. 2A-B: query editor) and system query logs (see Dettinger para. 0055: saved queries; and see Gupta col. 2 L65 to col. 3 L5: the system maintains log data, including query histories);
generalizing a search beyond logged queries (see Gupta col. 9 L39 to col. 10 L23: suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.);
matching queries to keywords that users tend to use (see Gupta col. 5 L49-52 and col. 8 L1-3: the system identifies commonly used properties and attributes); and
Gupta as modified by Dettinger does not appear to explicitly disclose ranking queries and query templates by relevance.
However, Pasca teaches ranking queries and query templates by relevance (see Pasca col. 2 L27-35: ranking queries; and see Pasca col. 3 L65 to col. 4 L4: query templates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Dettinger to include the teachings of Pasca because query templates enable mapping of different queries that represent different information requests but that share similar terms or similar form (see Pasca col. 4 L18-27), allowing the system to infer query suggestions (see Pasca col. 4 L39-43).

As to claim 6, Gupta as modified by Dettinger and Pasca teaches wherein the generalizing includes selectively retaining literals within the query for modification (see Gupta col. 9 L39 to col. 10 L23: suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.) and for creation of a new template (see Pasca col. 3 L65 to col. 4 L4: creation of query templates).

As to claim 7, Gupta as modified by Dettinger and Pasca teaches wherein the matching queries to keywords includes document preparation by adding, to the query, titles and descriptions of data objects, and tokens in names and titles (see Gupta col. 9 L39 to col. 10 L23: auto-completion of keywords in the query based on the user’s typing input, and suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.).

As to claim 8, Gupta as modified by Dettinger and Pasca teaches wherein the ranking includes using token weights (see Pasca col. 9 L29-36: token weights) and query weights (see Pasca col. 2 L27-35: ranking queries based on similarity scores).

As to claim 9, Gupta as modified by Dettinger teaches logging (see Gupta col. 2 L65 to col. 3 L5: the system maintains log data, including query histories) for use in providing query suggestions (see Gupta col. 9 L39 to col. 10 L23: auto-completion of keywords in the query based on the user’s typing input, and suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.).
Gupta as modified by Dettinger does not appear to explicitly disclose further comprising generating and logging a new template.
However, Pasca teaches further comprising generating and logging a new template (see Pasca col. 3 L65 to col. 4 L4: creation of query template; and see Pasca col. 3 L39-43: logging of query data) for use in providing query suggestions (see Pasca col. 3 L21-38: providing query suggestions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Dettinger to include the teachings of Pasca because query templates enable mapping of different queries that represent different information requests but that share similar terms or similar form (see Pasca col. 4 L18-27), allowing the system to infer query suggestions (see Pasca col. 4 L39-43).

As to claim 14, see the rejection of claim 5 above.

As to claim 15, see the rejection of claim 6 above.

As to claim 16, see the rejection of claim 7 above.

As to claim 17, see the rejection of claim 8 above.

As to claim 18, see the rejection of claim 9 above.

As to claim 20, Gupta as modified by Dettinger teaches further comprising:
a keyword search user interface to allow users to write data queries (see Gupta Figs. 2A-B: receiving a user’s query via a user interface);
a data storage device storing social data catalogs and corresponding usage by users, the social data catalogs includes a rich source of information (see Dettinger para. 0006: query catalog; and see Dettinger para. 0055: saved queries; and see Gupta col. 2 L65 to col. 3 L5: the system maintains log data, including query histories); and
a smart query editor configured within the computing device to allow users to edit and write queries (see Gupta Figs. 2A-B: receiving a user’s query via a user interface);
a search engine to search and identify items in the data storage device that correspond to keywords and characters specified by a user (see Gupta col. 9 L39 to col. 10 L23: auto-completion of keywords in the query based on the user’s typing input; and see Gupta col. 9 L39 to col. 10 L23: suggestion of query elements based on the syntax of the query at the given point, such as relevant property names, appropriate operators, values that match the entered property and operator, etc.);
an analyzing module configured within the computing device to analyze extracted query logs (see Gupta col. 7 L44 to col. 8 L29: analysis of queries to identify terms/keywords and predicates in the queries; and see Gupta col. 2 L65 to col. 3 L5: the system maintains log data, including query histories).
Gupta as modified by Dettinger does not appear to explicitly disclose a user interface to allow users to interact with templates.
However, Pasca teaches a user interface to allow users to interact with templates (see Pasca Fig. 5: interacting with query templates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as modified by Dettinger to include the teachings of Pasca because query templates enable mapping of different queries that represent different information requests but that share similar terms or similar form (see Pasca col. 4 L18-27), allowing the system to infer query suggestions (see Pasca col. 4 L39-43).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/ALEX GOFMAN/Primary Examiner, Art Unit 2163